Case: 17-30227      Document: 00514394578         Page: 1    Date Filed: 03/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                    No. 17-30227                             FILED
                                  Summary Calendar
                                                                        March 20, 2018
                                                                        Lyle W. Cayce
                                                                             Clerk
KEVIN TAYLOR,

                                                 Petitioner-Appellant

v.

DARREL VANNOY, WARDEN, LOUISIANA STATE PENITENTIARY,

                                                 Respondent-Appellee


                  Appeals from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:15-CV-5629


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Petitioner-Appellant Kevin Taylor, Louisiana prisoner # 117058, filed a
28 U.S.C. § 2254 application challenging his conviction for simple burglary, for
which he was sentenced to 24 years of imprisonment.                   The district court
granted a certificate of appealability (COA) on a single issue – whether Taylor’s
constitutional right to compulsory process to call a witness was violated.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30227    Document: 00514394578     Page: 2   Date Filed: 03/20/2018


                                 No. 17-30227

      This court’s review is limited to those issues for which a COA has been
granted. See 28 U.S.C. § 2253(c); United States v. Kimler, 150 F.3d 429, 430
(5th Cir. 1998). Pro se briefs are afforded liberal construction, but even pro se
litigants must brief claims to preserve them. See Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1993); FED. R. APP. P. 28(a).
      Taylor has failed to address the issue whether his right to compulsory
process was violated. He has instead briefed the merits of his claim that his
trial counsel rendered ineffective assistance for failing to subpoena and present
a potential alibi witness. Taylor has neither addressed the only issue on which
a COA was granted, nor expressly requested to expand the scope of the COA,
so he has abandoned the only cognizable issue on appeal. See Yohey, 985 F.2d
at 224-25; Kimler, 150 F.3d at 431 n.1. The judgment of the district court is
AFFIRMED.




                                       2